MORROW, Presiding Judge.
The conviction is for unlawfully driving an automobile upon the public highway while intoxicated; penalty assessed at confinement in the penitentiary for two years.
*256The indictment appears regular and properly presented. The appellant entered a plea of guilty to the offense charged and waived a'jury upon the trial. The record is before this court without statement of facts or bills of exception.
Nothing having been presented justifying a reversal, the judgment of the trial court is affirmed.